Exhibit 10.2

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

NETGEAR, INC.

AND

ARLO TECHNOLOGIES, INC.

 

 

Dated as of August 2, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

ARTICLE II SERVICES, DURATION AND SERVICES MANAGERS

     4  

2.1

  Services      4  

2.2

  Duration of Services      4  

2.3

  Additional Unspecified Services      4  

2.4

  New Services      5  

2.5

  Services Not Included      6  

2.6

  Transition Services Managers      6  

2.7

  Personnel      7  

2.8

  Local Agreements      8  

2.9

  Intellectual Property      8  

ARTICLE III ADDITIONAL ARRANGEMENTS

     9  

3.1

  Software and Software Licenses      9  

3.2

  Parent Computer-Based and Other Resources      10  

3.3

  Access to Facilities      10  

3.4

  Cooperation      10  

3.5

  Data Protection      11  

ARTICLE IV COSTS AND DISBURSEMENTS

     12  

4.1

  Costs and Disbursements      12  

4.2

  Tax Matters      14  

ARTICLE V STANDARD FOR SERVICE

     15  

5.1

  Standard for Service      15  

5.2

  Disclaimer of Warranties      15  

5.3

  Compliance with Laws and Regulations      16  

ARTICLE VI LIMITED LIABILITY AND INDEMNIFICATION

     16  

6.1

  Consequential and Other Damages      16  

6.2

  Limitation of Liability      16  

6.3

  Obligation to Re-perform; Liabilities      16  

6.4

  Release and Recipient Indemnity      17  

6.5

  Provider Indemnity      17  

6.6

  Indemnification Procedures      17  

6.7

  Liability for Payment Obligations      17  

6.8

  Exclusion of Other Remedies      17  

6.9

  Confirmation      17  

ARTICLE VII TERM AND TERMINATION

     17  

7.1

  Term and Termination      17  

7.2

  Effect of Termination      19  

7.3

  Force Majeure      19  

 

-i-



--------------------------------------------------------------------------------

ARTICLE VIII DISPUTE RESOLUTION

     20  

8.1

  Dispute Resolution      20  

ARTICLE IX GENERAL PROVISIONS

     20  

9.1

  No Agency      20  

9.2

  Subcontractors      20  

9.3

  Treatment of Confidential Information      21  

9.4

  Further Assurances      22  

9.5

  Notices      22  

9.6

  Severability      23  

9.7

  Entire Agreement      23  

9.8

  No Third-Party Beneficiaries      23  

9.9

  Governing Law      23  

9.10

  Amendment      23  

9.11

  Rules of Construction      23  

9.12

  Counterparts      24  

9.13

  Assignability      24  

9.14

  Non-Recourse      24  

9.15

  Mutual Drafting      24  

SCHEDULE A Parent Services

     A-1  

SCHEDULE B Arlo Services

     B-1  

EXHIBIT I Services Managers

     I-1  

 

-ii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of August 2, 2018 (this
“Agreement”), is by and between NETGEAR, Inc., a Delaware corporation
(“Parent”), and Arlo Technologies, Inc., a Delaware corporation (“Arlo”). Unless
otherwise defined in this Agreement, all capitalized terms used in this
Agreement shall have the meaning set forth in the Master Separation Agreement,
dated as of the date hereof, by and between Parent and Arlo (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Separation Agreement”).

R E C I T A L S

WHEREAS, Arlo is presently a wholly owned subsidiary of Parent;

WHEREAS, Parent currently intends to cause Arlo to issue shares of Arlo Common
Stock in an initial public offering (the “IPO”), immediately following which
Parent will own at least 80.1% of the outstanding shares of Arlo Common Stock;

WHEREAS, Parent currently intends that, after the IPO, Parent shall distribute
the outstanding shares of Arlo Common Stock then owned by Parent to holders of
shares of the Parent Common Stock (the “Distribution”);

WHEREAS, prior to the IPO, Parent has heretofore provided certain services to
Arlo, and Arlo has provided certain services to Parent;

WHEREAS, Arlo has requested from Parent, and Parent has requested from Arlo,
that certain such services continue for a limited period of time pursuant to
this Agreement;

WHEREAS, Parent and Arlo have entered into the Separation Agreement;

WHEREAS, in order to facilitate and provide for an orderly transition under the
Separation Agreement, the Parties desire to enter into this Agreement to set
forth the terms and conditions pursuant to which each of the Parties shall
provide to the other the Services (as defined herein) for a transitional period;
and

WHEREAS, the Separation Agreement requires execution and delivery of this
Agreement by Parent and Arlo at or prior to the Separation Time.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties, intending to be legally bound, hereby
agree as follows:

ARTICLE I

DEFINITIONS

The following capitalized terms used in this Agreement shall have the meanings
set forth below:

“Additional Services” shall have the meaning set forth in Section 2.3(a).



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the Preamble.

“Arlo” shall have the meaning set forth in the Preamble.

“Arlo Business” shall have the meaning set forth in the Separation Agreement.

“Arlo Change of Control” shall mean, with respect to Arlo, (a) a transaction
whereby any Person or group (within the meaning of Section 13(d)(3) of the
Securities and Exchange Act of 1934, as amended) would acquire, directly or
indirectly, voting securities representing more than fifty percent (50%) of the
total voting power of Arlo; (b) a merger, consolidation, recapitalization or
reorganization of Arlo, unless securities representing more than fifty percent
(50%) of the total voting power of the legal successor to Arlo as a result of
such merger, consolidation, recapitalization or reorganization are immediately
thereafter beneficially owned, directly or indirectly, by the Persons who
beneficially owned Arlo’s outstanding voting securities immediately prior to
such transaction; or (c) the sale of all or substantially all of the
consolidated assets of the Arlo Group. For the avoidance of doubt, no
transaction contemplated by the Separation Agreement shall be considered an Arlo
Change of Control.

“Arlo Group” shall have the meaning set forth in the Separation Agreement.

“Arlo Local Service Manager” shall have the meaning set forth in Section 2.6(b).

“Arlo Monthly Charges” shall have the meaning set forth in Section 4.1(d).

“Arlo Services” shall have the meaning set forth in Section 2.1.

“Arlo Services Manager” shall have the meaning set forth in Section 2.6(b).

“Confidential Information” shall have the meaning set forth in Section 9.3(a).

“Data Request” shall have the meaning set forth in Section 3.5(e).

“Data Subject” shall have the meaning set forth in Section 3.5(a).

“Dispute” shall have the meaning set forth in Section 8.1(a).

“Distribution” shall have the meaning set forth in the Recitals.

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

“Force Majeure” shall mean, with respect to a Party, an event beyond the control
of such Party (or any Person acting on its behalf), which event (a) does not
arise or result from the fault or negligence of such Party (or any Person acting
on its behalf) and (b) by its nature would not reasonably have been foreseen by
such Party (or such Person), or, if it would reasonably have been foreseen, was
unavoidable, and includes acts of God, acts of civil or military authority,
embargoes, epidemics, war, riots, insurrections, fires, explosions, earthquakes,
floods, unusually severe weather conditions, labor problems or unavailability of
parts or, in the case of computer systems, any failure in electrical or air
conditioning equipment.

 

-2-



--------------------------------------------------------------------------------

“Interest Payment” shall have the meaning set forth in Section 4.1(d).

“IPO” shall have the meaning set forth in the Recitals.

“Local Agreement” shall have the meaning set forth in Section 2.8.

“Net Monthly Charges” shall have the meaning set forth in Section 4.1(d).

“New Services” shall have the meaning set forth in Section 2.4(a).

“Non-Income Taxes” shall have the meaning set forth in Section 4.2(a).

“Parent” shall have the meaning set forth in the Preamble.

“Parent Business” shall mean the businesses and operations of the Parent Group
other than the Arlo Business.

“Parent Group” shall have the meaning set forth in the Separation Agreement.

“Parent Local Service Manager” shall have the meaning set forth in
Section 2.6(a).

“Parent Monthly Charges” shall have the meaning set forth in Section 4.1(d).

“Parent Services” shall have the meaning set forth in Section 2.1.

“Parent Services Manager” shall have the meaning set forth in Section 2.6(a).

“Parties” shall mean the parties to this Agreement.

“Personal Data” shall have the meaning set forth in Section 3.5(a).

“Privacy Authority” shall have the meaning set forth in Section 3.5(e).

“Provider” shall mean the Party or its Subsidiary or Affiliate providing a
Service under this Agreement.

“Provider Indemnified Party” shall have the meaning set forth in Section 6.4.

“Recipient” shall mean the Party or its Subsidiary or Affiliate to whom a
Service under this Agreement is being provided.

“Recipient Indemnified Party” shall have the meaning set forth in Section 6.5.

“Reimbursement Charge(s)” shall have the meaning set forth in Section 4.1(c).

“Schedule(s)” shall have the meaning set forth in Section 2.2.

“Security Incident” shall have the meaning set forth in Section 3.5(h).

 

-3-



--------------------------------------------------------------------------------

“Separation Agreement” shall have the meaning set forth in the Preamble.

“Separation Time” shall have the meaning set forth in the Separation Agreement.

“Service Charge(s)” shall have the meaning set forth in Section 4.1(a).

“Service Extension” shall have the meaning set forth in Section 7.1(c).

“Service Increases” shall have the meaning set forth in Section 2.3(b).

“Services” shall have the meaning set forth in Section 2.1.

“Taxes” shall have the meaning set forth in the Tax Matters Agreement.

ARTICLE II

SERVICES, DURATION AND SERVICES MANAGERS

2.1 Services. Subject to the terms and conditions of this Agreement, (a) Parent
shall provide or cause to be provided to the Arlo Group the services listed on
Schedule A to this Agreement (the “Parent Services”) and (b) Arlo shall provide
or cause to be provided to the Parent Group the services listed on Schedule B to
this Agreement (the “Arlo Services,” and, collectively with the Parent Services,
any Additional Services, any Service Increases and any New Services, the
“Services”). All of the Services shall be for the sole use and benefit of the
respective Recipient and its respective Party.

2.2 Duration of Services. Subject to the terms of this Agreement, each of Parent
and Arlo shall provide or cause to be provided to the respective Recipients each
Service until the earlier to occur of, with respect to each such Service,
(a) the expiration of the term for such Service (or, subject to the terms of
Section 7.1(c), the expiration of any Service Extension) as set forth on
Schedule A or Schedule B (each a “Schedule,” and, collectively, the
“Schedules”), (b) the date on which such Service is terminated under
Section 1.1(a), or (c) the date that is the twelve (12)-month anniversary of the
Distribution Date; provided, that each Recipient shall use its commercially
reasonable efforts to transition itself to a stand-alone entity with respect to
each Service during the period for such Service as set forth in the relevant
Schedules; provided, further, to the extent that a Provider’s ability to provide
a Service is dependent on the continuation of either a Parent Service or an Arlo
Service (and such dependence has been made known to the other Party), as the
case may be, and the Provider’s ability to provide a particular Service in
accordance with this Agreement is materially and adversely affected by the
termination of such supporting Parent Service or Arlo Service, as the case may
be, then the Provider’s obligation to provide such dependent Service shall
terminate automatically with the termination of such supporting Parent Service
or supporting Arlo Service, as the case may be.

2.3 Additional Unspecified Services. (a) After the date of this Agreement, if
Parent or Arlo (i) identifies a service that (x) the Parent Group provided to
the Arlo Group prior to the Separation Time that Arlo reasonably needs in order
for the Arlo Business to continue to operate in substantially the same manner in
which the Arlo Business operated prior to the Separation Time, and such service
was not included on Schedule A (other than because the Parties expressly agreed
that such service shall not be provided), or (y) the Arlo Group provided to the
Parent

 

-4-



--------------------------------------------------------------------------------

Group prior to the Separation Time that Parent reasonably needs in order for the
Parent Business to continue to operate in substantially the same manner in which
the Parent Business operated prior to the Separation Time, and such service was
not included on Schedule B (other than because the Parties expressly agreed that
such service shall not be provided) and (ii) provides written notice to the
other Party prior to the date that is three (3) months following the
Distribution Date requesting such additional services, then such other Party
shall use its commercially reasonable efforts to provide such requested
additional services (such requested additional services, the “Additional
Services”); provided, however, that no Party shall be obligated to provide any
Additional Service if it does not, in its reasonable judgment, have adequate
resources to provide such Additional Service or if the provision of such
Additional Service would significantly disrupt the operation of its businesses;
and provided, further, that a Provider shall not be required to provide any
Additional Services if the Parties, despite using good faith efforts, are unable
to reach agreement on the terms thereof (including with respect to Service
Charges therefor). In connection with any request for Additional Services in
accordance with this Section 2.3(a), the Parent Services Manager and the Arlo
Services Manager shall in good faith negotiate the terms of a supplement to the
applicable Schedule, which terms shall be consistent with the terms of, and the
pricing methodology used for, similar Services provided under this Agreement.
Upon the mutual written agreement of the Parties, the supplement to the
applicable Schedule shall describe in reasonable detail the Service Charge and
the nature, scope, service period(s), termination provisions and other terms
applicable to such Additional Services in a manner similar to that in which the
Services are described in the existing Schedules. Each supplement to the
applicable Schedule, as agreed in writing by the Parties, shall be deemed part
of this Agreement as of the date of such agreement, and the Additional Services
set forth therein shall be deemed “Services” provided under this Agreement, in
each case, subject to the terms and conditions of this Agreement.

(b) After the date of this Agreement, if (i) a Recipient requests a Provider to
increase, relative to historical levels prior to the Separation Time, the
volume, amount, level or frequency, as applicable, of any Service provided by
such Provider of such Service and (ii) such increase is reasonably determined by
such Recipient as necessary for such Recipient to operate its businesses (such
increases, the “Service Increases”), then such Provider shall consider such
request in good faith; provided, however, that no Party shall be obligated to
provide any Service Increase, including because, after good-faith negotiations
between the Parties, the Parties fail to reach an agreement with respect to the
terms thereof (including with respect to Service Charges therefor). In
connection with any request for Service Increases in accordance with this
Section 2.3(b), the Parent Services Manager and the Arlo Services Manager shall
in good faith negotiate the terms of an amendment to the applicable Schedule,
which amendment shall be consistent with the terms of, and the pricing
methodology used for, the applicable Service. Each amended Schedule, as agreed
in writing by the Parties, shall be deemed part of this Agreement as of the date
of such agreement, and the Service Increases set forth therein shall be deemed a
part of the “Services” provided under this Agreement, in each case, subject to
the terms and conditions of this Agreement.

2.4 New Services. (a) From time to time during the term of this Agreement,
either Party may request the other Party to provide additional or different
services which such other Party is not expressly obligated to provide under this
Agreement (excluding, for the avoidance of doubt, any Additional Services or
Service Increases, the “New Services”). The Party receiving

 

-5-



--------------------------------------------------------------------------------

such request shall consider such request in good faith; provided, however, that
no Party shall be obligated to provide any New Services, including because,
after good-faith negotiations between the Parties pursuant to Section 2.4(b),
the Parties fail to reach an agreement with respect to the terms (including the
Service Charges) applicable to the provision of such New Services.

(b) In connection with any request for New Services in accordance with
Section 2.4(a), the Parent Services Manager and the Arlo Services Manager shall
in good faith (i) negotiate the applicable Service Charge and the terms of a
supplement to the applicable Schedule, which supplement shall describe in
reasonable detail the Service Charge and the nature, scope, service period(s),
termination provisions and other terms applicable to such New Services and
(ii) determine any costs and expenses, including any start-up costs and
expenses, that would be incurred by the Provider in connection with the
provision of such New Services, which costs and expenses shall be borne solely
by the Recipient. Each supplement to the applicable Schedule, as agreed in
writing by the Parties, shall be deemed part of this Agreement as of the date of
such agreement, and the New Services set forth therein shall be deemed
“Services” provided under this Agreement, in each case, subject to the terms and
conditions of this Agreement.

2.5 Services Not Included. It is not the intent of any Provider to render, nor
of any Recipient to receive from any Provider, professional advice or opinions,
whether with regard to Tax, legal, treasury, finance, employment or other
business or financial matters, technical advice, whether with regard to
information technology or other matters, or the handling of or addressing of
environmental matters; no Recipient shall rely on, or construe, any Service
rendered by or on behalf of a Provider as such professional advice or opinions
or technical advice; and all Recipients shall seek all third-party professional
advice or opinions or technical advice as it may desire or need.

2.6 Transition Services Managers. (a) Parent hereby appoints and designates the
individual holding the Parent position set forth on Exhibit I to act as its
initial services manager (the “Parent Services Manager”), who will be directly
responsible for coordinating and managing the delivery of the Parent Services
and have authority to act on Parent’s behalf with respect to matters relating to
the provision of Services under this Agreement. The Parent Services Manager will
work with the personnel of the Parent Group to periodically address issues and
matters raised by Arlo relating to the provision of Services under this
Agreement. Notwithstanding the requirements of Section 9.5, all communications
from Arlo to Parent pursuant to this Agreement regarding routine matters
involving a Service shall be made first through the individual specified as the
local service manager (the “Parent Local Service Manager”) with respect to such
Service on Schedule A or such other individual as may be specified by the Parent
Services Manager in writing and delivered to Arlo by email or facsimile
transmission with receipt confirmed; provided that, if the Parent Local Service
Manager is not available, communication shall thereafter be made through the
Parent Services Manager. Parent shall notify Arlo of the appointment of a
different Parent Services Manager or Parent Local Service Manager(s), if
necessary, in accordance with Section 9.5.

(b) Arlo hereby appoints and designates the individual holding the Arlo position
set forth on Exhibit I to act as its initial services manager (the “Arlo
Services Manager”), who will be directly responsible for coordinating and
managing the delivery of the Arlo Services and have authority to act on Arlo’s
behalf with respect to matters relating to this Agreement. The Arlo

 

-6-



--------------------------------------------------------------------------------

Services Manager will work with the personnel of the Arlo Group to periodically
address issues and matters raised by Parent relating to this Agreement.
Notwithstanding the requirements of Section 9.5, all communications from Parent
to Arlo pursuant to this Agreement regarding routine matters involving a Service
shall be made through the individual specified as the local service manager (the
“Arlo Local Service Manager”) with respect to such Service on Schedule B or as
specified by the Arlo Services Manager in writing and delivered to Parent by
email or facsimile transmission with receipt confirmed; provided that if the
Arlo Local Service Manager is not available, communication shall thereafter be
made through the Arlo Services Manager. Arlo shall notify Parent of the
appointment of a different Arlo Services Manager or Arlo Local Service
Manager(s), if necessary, in accordance with Section 9.5.

2.7 Personnel. (a) The Provider of any Service will make available to the
Recipient of such Service such appropriately qualified personnel as may be
necessary to provide such Service, on the understanding that such personnel
shall remain employed and/or engaged by the Provider. The Provider will have the
right, in its reasonable discretion, to (i) designate which personnel it will
assign to perform such Service and (ii) remove and replace such personnel at any
time; provided, however, that any such removal or replacement shall not be the
basis for any increase in any Service Charge or Reimbursement Charge payable
hereunder or relieve the Provider of its obligation to provide any Service
hereunder; and provided, further, that the Provider will use its commercially
reasonable efforts to limit the disruption to the Recipient in the transition of
the Services to different personnel.

(b) In the event that the provision of any Service by the applicable Provider
requires the cooperation and services of the personnel of the Recipient, the
applicable Recipient will make available to the Provider such personnel (who
shall be appropriately qualified for purposes of so supporting the provision of
such Service by the Provider) as may be necessary for the Provider to provide
such Service, on the understanding that such personnel shall remain employed
and/or engaged by the Recipient. The Recipient will have the right, in its
reasonable discretion, to (i) designate which personnel it will make available
to the Provider in connection with the provision of such Service and (ii) remove
and replace such personnel at any time; provided, however, that any directly
resulting increase in costs to the Provider shall be borne by the Recipient and
any directly resulting adverse effect to the provision of such Service by the
Provider shall not be deemed a breach of this Agreement; and provided, further,
that the Recipient will use its commercially reasonable efforts to limit the
disruption to the Provider in the transition of such personnel.

(c) No Provider shall be liable under this Agreement for any Liabilities
incurred by the Recipient Indemnified Parties that are primarily attributable
to, or that are primarily a consequence of, any actions or inactions of the
personnel of the Recipient, except for any such actions or inactions undertaken
pursuant to the direction of the Provider.

(d) Nothing in this Agreement shall grant any Provider, or its employees or
agents that are performing the Services, the right directly or indirectly to
control or direct the operations of the applicable Recipient or any member of
its Group. Such employees and agents shall not be required to report to the
management of the applicable Recipient, nor be deemed to be under the management
or direction of such Recipient. Each Recipient acknowledges and agrees that,
except as may be expressly set forth herein as a Service (including any
Additional Services,

 

-7-



--------------------------------------------------------------------------------

Service Increases or New Services) or otherwise expressly set forth in the
Separation Agreement, another Ancillary Agreement or any other applicable
agreement, no Provider or any member of its Group shall be obligated to provide,
or cause to be provided, any service or goods to such Recipient or any member of
its Group.

2.8 Local Agreements. Parent and Arlo each recognize and agree that there may be
a need to document the Services provided hereunder in various countries from
time to time or to otherwise modify the scope or nature of such Services to the
extent necessary to comply with applicable Law. If such an agreement is required
by applicable Law, or if Parent and Arlo mutually determine it to be necessary
or desirable, in order for a Provider to provide the Services in a particular
country, Parent and Arlo shall cause the applicable Providers and Recipients to
enter into local implementing agreements in form and content reasonably
acceptable to the Parties (each, a “Local Agreement”); provided, however, that
the execution or performance of any such Local Agreement shall in no way alter
or modify any term or condition hereof nor the effect thereof. In accordance
with Section 9.10, Parent and Arlo may from time to time agree in writing to
amend any terms of this Agreement, and in such cases such amendment will be
deemed to amend the terms of all Local Agreements, except to the extent
expressly provided to the contrary in the amendment to this Agreement.

2.9 Intellectual Property. (a) This Agreement and the performance of the
Services hereunder will not affect or result in the transfer of any rights in or
to, or the ownership of, any Technology or Intellectual Property Rights of the
Provider or any of its Affiliates. The Parties do not contemplate that the
performance of the Services will, except as may be expressly set forth in the
applicable Schedule, entail the development, delivery or, except as set forth in
Section 2.9(b) and Section 2.9(c), the licensing of Intellectual Property Rights
or Technology for or to the other Party. Neither Party will gain, by virtue of
this Agreement or the provision of the Services hereunder, by implication or
otherwise, any rights of ownership or otherwise of any property, Technology or
Intellectual Property Rights owned by the other, except by separate written
agreement. For the avoidance of doubt, nothing in this Agreement shall limit or
modify the transfer of the rights in and to, the ownership of, or the licenses
with respect to any Technology or Intellectual Property Rights as set forth in
the Separation Agreement, the License Agreement, or any other Ancillary
Agreement.

(b) Subject to Section 2.9(a), solely to the extent that in connection with
receiving the benefit of any Service, the Recipient provides the Provider with
any Technology necessary to enable the Provider to provide such Service, the
Recipient hereby grants to the Provider a non-exclusive, worldwide,
non-transferable, non-sublicensable (except solely to the extent necessary for
Provider to provide the Services, to Provider’s subcontractors), revocable,
fully paid-up, royalty-free license under any Intellectual Property Rights of
Recipient to use such Technology, solely during the term of the applicable
Service, and for the sole and limited purpose of providing, and only to the
extent reasonably necessary for the provision of, such Service.

(c) Subject to Section 2.9(a), solely to the extent that in connection with
providing any Service, the Provider provides the Recipient with any Technology
necessary to enable the Recipient to receive the benefit of such Service, the
Provider hereby grants to the Recipient a limited, non-exclusive,
non-transferable, non-sublicensable, revocable, fully paid-up, royalty-free
license under any Intellectual Property Rights of the Provider to use such
Technology, solely during the term of the applicable Service, for the sole and
limited purpose of receiving such Service, and only to the extent necessary for
receipt of such Service.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

ADDITIONAL ARRANGEMENTS

3.1 Software and Software Licenses. (a) If and to the extent requested by Arlo,
Parent shall use commercially reasonable efforts to assist Arlo in its efforts
to obtain licenses (or other appropriate rights) to use, duplicate and
distribute, as necessary and applicable, certain computer software necessary for
Parent to provide, and Arlo to receive, Parent Services; provided, however, that
Parent shall not be required to pay any fees or other payments or incur any
obligations or liabilities to enable Arlo to obtain any such license or rights
(except and to the extent that Arlo advances such fees or payments to Parent);
provided, further, that Parent shall not be required to seek broader rights or
more favorable terms for Arlo than those applicable to Parent or Arlo, as the
case may be, prior to the date of this Agreement or as may be applicable to
Parent from time to time hereafter; provided, further, that Arlo shall bear only
those costs that relate solely and directly to obtaining such licenses (or other
appropriate rights) in the ordinary course. The Parties acknowledge and agree
that there can be no assurance that Parent’s efforts will be successful or that
Arlo will be able to obtain such licenses or rights on acceptable terms or at
all, and, where Parent enjoys rights under any enterprise or site license or
similar license, the Parties acknowledge that such license typically precludes
partial transfers or assignments or operation of a service bureau on behalf of
unaffiliated entities. In the event that Arlo is unable to obtain such software
licenses, the Parties shall work together using commercially reasonable efforts
to obtain an alternative software license to allow Parent to provide, and Arlo
to receive, such Parent Services, and the Parties shall negotiate in good faith
an amendment to the applicable Schedule to reflect any such new arrangement.

(b) If and to the extent requested by Parent, Arlo shall use commercially
reasonable efforts to assist Parent in its efforts to obtain licenses (or other
appropriate rights) to use, duplicate and distribute, as necessary and
applicable, certain computer software necessary for Arlo to provide, and Parent
to receive, Arlo Services; provided, however, that Arlo shall not be required to
pay any fees or other payments or incur any obligations or liabilities to enable
Parent to obtain any such license or rights (except and to the extent that
Parent advances such fees or payments to Arlo); provided, further, that Arlo
shall not be required to seek broader rights or more favorable terms for Parent
than those applicable to Arlo or Parent, as the case may be, prior to the date
of this Agreement or as may be applicable to Arlo from time to time hereafter;
and, provided, further, that Parent shall bear only those costs that relate
solely and directly to obtaining such licenses (or other appropriate rights) in
the ordinary course. The Parties acknowledge and agree that there can be no
assurance that Arlo’s efforts will be successful or that Parent will be able to
obtain such licenses or rights on acceptable terms or at all, and, where Arlo
enjoys rights under any enterprise or site license or similar license, the
Parties acknowledge that such license typically precludes partial transfers or
assignments or operation of a service bureau on behalf of unaffiliated entities.
In the event that Parent is unable to obtain such software licenses, the Parties
shall work together using commercially reasonable efforts to obtain an
alternative software license to allow Arlo to provide, and Parent to receive,
such Arlo Services, and the Parties shall negotiate in good faith an amendment
to the applicable Schedule to reflect any such new arrangement.

 

-9-



--------------------------------------------------------------------------------

(c) In the event that there are any costs associated with obtaining software
licenses in accordance with this Section 3.1 that (i) would not be payable in
the ordinary course, including in the form of a “transfer fee” or other similar
fees or expenses payable by a Recipient or a Provider and (ii) would not have
been payable by a Recipient or a Provider absent the need for a consent or
waiver in connection with the license that such Recipient is seeking to obtain,
such costs shall be borne by such Recipient.

3.2 Parent Computer-Based and Other Resources. From and after the date of this
Agreement, Arlo and its Affiliates shall cause all of their personnel having
access to the Parent Intranet or such other computer software, networks,
hardware, technology or computer-based resources pursuant to this Agreement or
any other Ancillary Agreement, or in connection with performance, receipt or
delivery of a Service, to comply with all security guidelines (including
physical security, network access, internet security, confidentiality and
personal data security guidelines) of Parent and its Affiliates. Arlo shall
ensure that the access contemplated by this Section 3.2 shall be used by such
personnel only for the purposes contemplated by, and subject to the terms of,
this Agreement.

3.3 Access to Facilities. (a) Arlo shall, and shall cause its Subsidiaries to,
allow Parent and its Representatives reasonable access to the facilities of Arlo
necessary for Parent to fulfill its obligations under this Agreement.

(b) Parent shall, and shall cause its Subsidiaries to, allow Arlo and its
Representatives reasonable access to the facilities of Parent necessary for Arlo
to fulfill its obligations under this Agreement.

(c) Notwithstanding the other rights of access of the Parties under this
Agreement, each Party shall, and shall cause its Subsidiaries to, afford the
other Party, its Subsidiaries and Representatives, following not less than five
(5) business days’ prior written notice from the other Party, reasonable access
during normal business hours to the facilities, information, systems,
infrastructure and personnel of the relevant Providers as reasonably necessary
for the other Party to verify the adequacy of internal controls over information
technology, reporting of financial data and related processes employed in
connection with the Services, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided, however, such
access shall not unreasonably interfere with any of the business or operations
of such Party or its Subsidiaries.

(d) Except as otherwise permitted by the other Party in writing, each Party
shall permit only its authorized Representatives, contractors, invitees or
licensees to access the other Party’s facilities.

3.4 Cooperation. It is understood that it will require the significant efforts
of both Parties to implement this Agreement and to ensure performance of this
Agreement by the Parties at the agreed-upon levels in accordance with all of the
terms and conditions of this Agreement. The Parties will cooperate, acting in
good faith and using commercially reasonable efforts, to effect a smooth and
orderly transition of the Services provided under this Agreement from the
Provider to the Recipient (including repairs and maintenance Services and the
assignment or transfer of the rights and obligations under any third-party
contracts relating to the Services); provided, however, that this Section 3.4
shall not require either Party to incur any out-of-pocket costs or expenses
unless and except as expressly provided in this Agreement or otherwise agreed in
writing by the Parties.

 

-10-



--------------------------------------------------------------------------------

3.5 Data Protection. (a) For the purposes of this Agreement, (“Personal Data”)
means data relating to an identified or identifiable natural person (the “Data
Subject”), whether on a stand-alone basis or when aggregated with other data,
that is either (i) provided by the Recipient or any Affiliate of the Recipient
to the Provider or any Affiliate of the Provider under this Agreement or
(ii) accessed and/or processed by the Provider or any Affiliate of the Provider
on behalf of the Recipient or any Affiliate of the Recipient in connection with
this Agreement.

(b) The Parties agree that with respect to any Personal Data: (i) the Recipient
is a data controller (or equivalent term under applicable Law) and the Provider
is acting only as a data processor (or equivalent term under applicable Law);
(ii) the Provider shall only undertake processing of Personal Data to the extent
reasonably necessary or advisable to enable it to perform its obligations under
this Agreement; and (iii) the Provider shall ensure that all personnel with
access to or involved in the processing of Personal Data are bound by
appropriate confidentiality obligations.

(c) Unless otherwise required by applicable Law and subject to Section 3.5(c),
Section 3.5(d) and Section 3.5(f), the Provider will obtain the prior written
approval of the Recipient to disclose Personal Data to, or allow access to
Personal Data by, any third party (other than employees, directors, officers,
representatives, agents, subcontractors or professional advisers of the Provider
as may be reasonably necessary or advisable to enable the Provider to perform
its obligations under this Agreement) and, in such an event, the Provider shall:
(i) impose privacy and security requirements on any such third party which are
the same in all material respects to those to which the Provider is subject
under this Section 3.5; and (ii) remain responsible for any such third party’s
actions with respect to the Personal Data.

(d) If a Data Subject makes a written request to the Provider or any Affiliate
of the Provider for access to any relevant Personal Data, the Provider or its
Affiliate (as applicable) shall promptly notify the Recipient of that request,
and respond to that request in accordance with the instructions of the
Recipient.

(e) The Provider shall notify the Recipient promptly of any request, complaint,
claim, or other communication received by the Provider or any Affiliate of the
Provider from any Governmental Authority (including a supervisory authority with
responsibility for privacy or data protection (“Privacy Authority”) regarding
Personal Data (a “Data Request”), and shall only disclose any data in response
to such Data Request if required to comply with applicable Law and only after
providing prior written notice to the Recipient (unless such notice is
prohibited by applicable Law) to permit it to contest the Data Request; and
cooperate with and assist the Recipient in responding to any such Data Request
(including reasonable access to applicable systems, records and supporting
documentation).

 

-11-



--------------------------------------------------------------------------------

(f) The Provider shall, and shall procure that its Affiliates involved in the
provision of the Services shall, maintain organizational, administrative,
technical and physical safeguards that (i) provide for the confidentiality,
security, integrity and availability of Personal Data; (ii) protect against
unauthorized or unlawful access to, processing of, accidental loss of, or
destruction of, or damage to, Personal Data in accordance with applicable Law
and at a level that is at least the same in all material respects as the level
generally provided by the Provider and its Affiliates to their own businesses.

(g) Neither the Provider nor any of its Affiliates may transfer any Personal
Data outside of its own country or territory without the prior written consent
of the Recipient, unless the transfer is (i) pursuant to a statutory safe harbor
or (ii) to an entity or country that provides the equivalent level of protection
for that Personal Data as to the Provider’s, or its relevant Affiliate’s, own
country or territory. In addition, the Provider shall, upon the Recipient’s
written request, promptly execute, and use reasonable best efforts to cause any
Affiliate or third party to which it discloses Personal Data or allows access to
Personal Data to execute, supplemental data processing agreement(s) with the
Recipient or any Affiliate of the Recipient, or take other appropriate steps to
address cross-border transfer and requirements if the Recipient concludes, in
its sole, reasonable judgment, that such steps are reasonably necessary to
address applicable data protection or privacy Laws concerning Personal Data.
Such supplemental data processing agreement(s) may include, without limitation,
the European Commission Standard Contractual Clauses for the Transfer of
Personal Data to Processors Established in Third Countries (2010/87/EU) and
other data protection terms. To the extent that the Provider is unable, using
reasonable best efforts to cause any third party to which it discloses Personal
Data or allows access to Personal Data, to execute supplemental data processing
agreements with the Recipient or any Affiliate of the Recipient, the Parties
will cooperate in good faith to find an alternative approach to resolve the
issue in a manner that meets, in the Recipient’s reasonable discretion, the
Recipient’s obligations under applicable privacy and/or data protection Laws.

(h) The Provider shall notify the Recipient promptly and in no event more than
two (2) business days in the event that the Provider or any Affiliate of the
Provider discovers, reasonably suspects or is notified of unauthorized
acquisition, disclosure or use of Personal Data (a “Security Incident”), and the
Provider shall, or shall procure that its relevant Affiliate shall, use
commercially reasonable efforts to promptly contain the Security Incident to
prevent any further harm, cooperate with the Recipient in the investigation of
the Security Incident and take commercially reasonable efforts to remediate any
deficiencies or weaknesses in its security controls to prevent a recurrence of
such Security Incident. The Recipient shall be responsible for notifying any
such Security Incident to any relevant Privacy Authority or any affected Data
Subject.

ARTICLE IV

COSTS AND DISBURSEMENTS

4.1 Costs and Disbursements. (a) Except as otherwise provided in this Agreement
or in the Schedules to this Agreement, a Recipient of Services (or its designee)
shall pay to the Provider of such Services (or its designee) a monthly fee for
the Services (or category of Services, as applicable) (each fee constituting a
“Service Charge,” and, collectively, “Service Charges”) as listed on the
Schedules hereto. Except as otherwise set forth on the Schedules hereto, all
Service Charges shall be exclusive of any Taxes (responsibility for which shall
be governed by Section 4.2).

 

-12-



--------------------------------------------------------------------------------

(b) During the term of this Agreement, the amount of a Service Charge for any
Services (or category of Services, as applicable) may increase to the extent of:
(i) any increases mutually agreed to by the Parties, (ii) any Service Charges
applicable to any Additional Services, Service Increases or New Services and
(iii) subject to the terms and conditions of this Agreement, any increase in the
rates or charges imposed by any unaffiliated third-party provider that is
providing Services. Together with any monthly invoice for Service Charges and
Reimbursement Charges, the Provider shall provide the Recipient with
documentation to support the calculation of such Service Charges or any
Reimbursement Charges.

(c) Each Recipient shall reimburse the applicable Provider for reasonable
unaffiliated third-party out-of-pocket costs and expenses incurred by such
Provider or its Affiliates in connection with providing the Services (including
necessary travel-related expenses) (each such cost or expense, a “Reimbursement
Charge,” and, collectively, “Reimbursement Charges”); provided, however, that
any such cost or expense that is materially inconsistent with historical
practice between the Parties for any Service (including business travel and
related expenses) shall require advance approval of the Recipient. Any
authorized travel-related expenses incurred in performing the Services shall be
incurred and charged to the applicable Recipient in accordance with the
applicable Provider’s then-applicable business travel policies made known to the
Recipient.

(d) The Service Charges and Reimbursement Charges due and payable hereunder
shall be invoiced and paid in U.S. dollars, unless otherwise set forth on the
Schedules hereto or unless the Parties otherwise agree. Except as otherwise
agreed by the Parties, on a monthly basis, Parent shall prepare an invoice for
such fiscal month noting, in reasonable detail, (i) the Service Charges and
Reimbursement Charges with respect to Parent Services (the “Parent Monthly
Charges”), (ii) the Service Charges and Reimbursement Charges with respect to
Arlo Services (the “Arlo Monthly Charges”) and (iii) the Net Monthly Charges (as
defined below). For purposes of this Agreement, the “Net Monthly Charges” shall
be the Parent Monthly Charges minus the Arlo Monthly Charges (which may be
positive or negative). If the Net Monthly Charges is positive, the relevant
Recipient that is a member of the Arlo Group (or its designee) shall pay the
amount of the Net Monthly Charges by wire transfer (or such other method of
payment as may be agreed between the Parties) to the relevant Provider that is a
member of the Parent Group (or its designee) within thirty (30) days of the
receipt of each such invoice, including appropriate documentation as described
herein, as instructed by the applicable Provider. If the Net Monthly Charges is
negative, the relevant Recipient that is a member of the Parent Group (or its
designee) shall pay the amount of the Net Monthly Charges by wire transfer (or
such other method of payment as may be agreed between the Parties) to the
relevant Provider that is a member of the Arlo Group (or its designee) within
thirty (30) days of the receipt of each such invoice, including appropriate
documentation as described herein, as instructed by the applicable Provider. In
the absence of a timely notice of billing dispute in accordance with the
provisions of Article VIII of this Agreement, if the applicable Recipient fails
to pay such amount by the due date, the Recipient shall be obligated to pay to
the Provider, in addition to the amount due, interest at an annual default
interest rate of one percent (1%), or the maximum legal rate, whichever is lower
(the “Interest Payment”), accruing from the date the payment was due up to the
date of actual payment. In the event of any billing dispute, the Recipient shall
promptly pay any undisputed amount. Payments under this Agreement shall be made
without set-off or counterclaim, except as expressly set forth in this
Agreement.

 

-13-



--------------------------------------------------------------------------------

(e) Subject to the confidentiality provisions set forth in Section 9.3, each
Party shall, and shall cause their respective Affiliates to, provide, upon ten
(10) days’ prior written notice from the other Party, any information within
such Party’s or its Affiliates’ possession that the requesting Party reasonably
requests in connection with any Services being provided to such requesting Party
by an unaffiliated third-party provider, including any applicable invoices,
agreements documenting the arrangements between such third-party provider and
the Provider and other supporting documentation; provided, however, that each
Party shall make no more than one such request during any calendar month.

4.2 Tax Matters. (a) Without limiting any provisions of this Agreement, the
Recipient shall be responsible for and shall pay any and all excise, sales, use,
value-added, goods and services, transfer, stamp, documentary, filing,
recordation and other similar Taxes, in each case, imposed or, payable with
respect to, or assessed as a result of the provision of Services by the Provider
or any fees or charges (including any Service Charges) payable by the Recipient
pursuant to this Agreement (collectively, “Non-Income Taxes”). The Party
required to account for such Non-Income Tax shall provide to the other Party
appropriate tax invoices and, if applicable, evidence of the remittance of the
amount of such Non-Income Tax to the relevant Governmental Authority. The
Parties shall use commercially reasonable efforts to minimize Non-Income Taxes
and obtain any refund, return, rebate or the like of any Non-Income Tax,
including by filing any necessary exemption or other similar forms, certificates
or other similar documents, in each case, to the extent legally permissible. The
Recipient shall promptly reimburse the Provider for any unaffiliated third-party
out-of-pocket costs incurred by the Provider or its Affiliates in connection
with the Provider obtaining a refund or credit of any Non-Income Tax for the
benefit of the Recipient. For the avoidance of doubt, any net income-based Taxes
imposed or assessed as a result of the provision of Services by the Provider
shall be borne exclusively by the Provider.

(b) Notwithstanding anything to the contrary set forth in this Agreement, the
Recipient shall be entitled to deduct and withhold from any payment to the
Provider any such Taxes that the Recipient is required by any applicable Law to
withhold. To the extent any amounts are so withheld, the Recipient shall timely
pay when due such deducted and withheld amounts to the proper Governmental
Authority and promptly provide to the Provider evidence of such payment to such
Governmental Authority. The Parties shall use commercially reasonable efforts to
minimize withholding Taxes to the extent legally permissible.

(c) If the Provider (i) receives any refund (whether by payment, offset, credit
or otherwise) or (ii) utilizes any overpayment, in each case, of Taxes that were
borne by Recipient pursuant to this Agreement, then the Provider shall promptly
pay, or cause to be paid, to the Recipient an amount equal to such refund or
overpayment, net of any additional Taxes payable by the Provider as a result of
the receipt of such refund or such overpayment.

 

-14-



--------------------------------------------------------------------------------

ARTICLE V

STANDARD FOR SERVICE

5.1 Standard for Service.

(a) The Provider agrees (i) to perform the Services with substantially the same
nature, quality, standard of care and service levels at which the same or
similar services were performed by or on behalf of the Provider prior to the
Separation Time or, if not so previously provided, then substantially similar to
those which are applicable to similar services provided to the Provider’s
Affiliates or other business components; and (ii) upon receipt of written notice
from the Recipient identifying any outage, interruption or other failure of any
Service, to respond to such outage, interruption or other failure of such
Service in a manner that is substantially similar to the manner in which such
Provider or its Affiliates responded to any outage, interruption or other
failure of the same or similar services prior to the Separation Time. The
Parties acknowledge that an outage, interruption or other failure of any Service
shall not be deemed to be a breach of the provisions of this Section 5.1 so long
as the applicable Provider complies with the foregoing clause (ii).

(b) Notwithstanding anything to the contrary set forth in this Agreement,
nothing in this Agreement shall require the Provider to perform or cause to be
performed any Service to the extent the manner of such performance would
constitute a violation of applicable Law or any existing contract or agreement
with a third party. If the Provider is or becomes aware of any restriction on
the Provider by an existing contract with a third party that would restrict the
nature, quality, standard of care or service levels applicable to delivery of
the Services to be provided by the Provider to the Recipient, the Provider shall
use commercially reasonable efforts to promptly notify the Recipient of any such
restriction. The Parties each agree to cooperate and use commercially reasonable
efforts to obtain any necessary third-party consents required under any existing
contract or agreement with a third party to allow the Provider to perform or
cause to be performed any Service in accordance with the standards set forth in
this Section 5.1. Any out-of-pocket costs and expenses incurred by either Party
in connection with obtaining any such third-party consent that is required to
allow the Provider to perform or cause to be performed any Service shall be
solely the responsibility of the Recipient. If, with respect to a Service, the
Parties, despite the use of such commercially reasonable efforts, are unable to
obtain a required third-party consent, or the performance of such Service by the
Provider would continue to constitute a violation of applicable Laws, the
Provider shall use commercially reasonable efforts in good faith to provide such
Services in a manner as closely as possible to the standards described in this
Section 5.1 that would apply absent the exception provided for in the first
sentence of this Section 5.1(b).

5.2 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE PARTIES ACKNOWLEDGE AND AGREE THAT THE SERVICES ARE PROVIDED AS-IS, THAT
EACH RECIPIENT ASSUMES ALL RISKS AND LIABILITY ARISING FROM OR RELATING TO ITS
USE OF AND RELIANCE UPON THE SERVICES, AND EACH PROVIDER, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT
THERETO. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH PROVIDER HEREBY

 

-15-



--------------------------------------------------------------------------------

EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES REGARDING THE SERVICES,
WHETHER EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO QUALITY,
PERFORMANCE, NON-INFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF
ANY SERVICE FOR A PARTICULAR PURPOSE.

5.3 Compliance with Laws and Regulations. Each Party shall be responsible for
its own compliance and its subcontractors’ compliance with any and all Laws
applicable to its performance under this Agreement. No Party will knowingly take
any action in violation of any such applicable Law that results in liability
being imposed on the other Party.

ARTICLE VI

LIMITED LIABILITY AND INDEMNIFICATION

6.1 Consequential and Other Damages. Notwithstanding anything to the contrary
set forth in the Separation Agreement or this Agreement, the Provider shall not
be liable to the Recipient or any of its Affiliates or Representatives, whether
in contract, tort (including negligence and strict liability) or otherwise, at
law or equity, for any special, indirect, incidental, punitive or consequential
damages whatsoever (including lost profits or damages calculated on multiples of
earnings approaches), which in any way arise out of, relate to or are a
consequence of, the performance or non-performance by the Provider (including
any Affiliates and Representatives of the Provider and any unaffiliated
third-party providers, in each case, providing the applicable Services) under
this Agreement or the provision of, or failure to provide, any Services under
this Agreement, including with respect to loss of profits, business
interruptions or claims of customers.

6.2 Limitation of Liability. The Liabilities of each Provider and its Affiliates
and Representatives, collectively, under this Agreement for any act or failure
to act in connection herewith (including the performance or breach of this
Agreement), or from the sale, delivery, provision or use of any Services
provided under or contemplated by this Agreement, whether in contract, tort
(including negligence and strict liability) or otherwise, at law or equity,
shall not exceed the total aggregate Service Charges (excluding any
Reimbursement Charges) actually paid to such Provider by the Recipient pursuant
to this Agreement.

6.3 Obligation to Re-perform; Liabilities. In the event of any breach of this
Agreement by any Provider with respect to the provision of any Services (with
respect to which the Provider can reasonably be expected to re-perform in a
commercially reasonable manner), the Provider shall (a) promptly correct in all
material respects such error, defect or breach or to perform again in all
material respects such Services at the request of the Recipient and at the sole
cost and expense of the Provider and (b) subject to the limitations set forth in
Section 6.1 and Section 6.2, reimburse the Recipient and its Affiliates and
Representatives for Liabilities attributable to such breach by the Provider. The
remedy set forth in this Section 6.3 shall be the sole and exclusive remedy of
the Recipient for any such breach of this Agreement. Any request for
re-performance in accordance with this Section 6.3 by the Recipient must be in
writing and specify in reasonable detail the particular error, defect or breach,
and such request must be made no more than one (1) month from the date such
error, defect or breach becomes apparent or should have reasonably become
apparent to the Recipient. This Section 6.3 shall survive any termination of
this Agreement.

 

-16-



--------------------------------------------------------------------------------

6.4 Release and Recipient Indemnity. Subject to Section 6.1, each Recipient
hereby releases the applicable Provider and its Affiliates and Representatives
(each, a “Provider Indemnified Party”), and each Recipient hereby agrees to
indemnify, defend and hold harmless each such Provider Indemnified Party from
and against any and all Liabilities arising from, relating to or in connection
with (a) the use of any Services by such Recipient or any of its Affiliates,
Representatives or other Persons using such Services or (b) the sale, delivery,
provision or use of any Services provided under or contemplated by this
Agreement, in the case of each of clauses (a) and (b), except to the extent that
such Liabilities arise out of, relate to or are a consequence of the applicable
Provider Indemnified Party’s (i) gross negligence, bad faith or willful
misconduct or (ii) material breach of this Agreement.

6.5 Provider Indemnity. Subject to Section 6.1, each Provider hereby agrees to
indemnify, defend and hold harmless the applicable Recipient and its Affiliates
and Representatives (each, a “Recipient Indemnified Party”), from and against
any and all Liabilities arising from, relating to or in connection with (a) the
use of any Services by such Recipient or any of its Affiliates, Representatives
or other Persons using such Services or (b) the sale, delivery, provision or use
of any Services provided under or contemplated by this Agreement, in the case of
each of clauses (a) and (b), to the extent that such liabilities arise out of,
relate to or are a consequence of the applicable Provider’s (i) gross
negligence, bad faith or willful misconduct or (ii) material breach of this
Agreement.

6.6 Indemnification Procedures. The provisions of Article VI of the Separation
Agreement shall govern claims for indemnification under this Agreement.

6.7 Liability for Payment Obligations. Nothing in this Article VI shall be
deemed to eliminate or limit, in any respect, Parent’s or Arlo’s express
obligation in this Agreement to pay Service Charges and Reimbursement Charges
for Services rendered in accordance with this Agreement.

6.8 Exclusion of Other Remedies. The provisions of Section 6.3, Section 6.4 and
Section 6.5 of this Agreement shall, to the maximum extent permitted by
applicable Law, be the sole and exclusive remedies of the Provider Indemnified
Parties and the Recipient Indemnified Parties, as applicable, for any claim,
loss, damage, expense or liability, whether arising from statute, principle of
common or civil law, principles of strict liability, tort, contract or otherwise
under this Agreement, except as set forth in Section 9.3.

6.9 Confirmation. Neither Party excludes responsibility for any Liability which
cannot be excluded pursuant to applicable Law.

ARTICLE VII

TERM AND TERMINATION

7.1 Term and Termination. (a) This Agreement shall commence immediately upon the
Separation Time and shall terminate upon the earlier to occur of: (i) the last
date on which either Party is obligated to provide any Service to the other
Party in accordance with the terms of this Agreement or (ii) the mutual written
agreement of the Parties to terminate this Agreement in its entirety.

 

-17-



--------------------------------------------------------------------------------

(b) Without prejudice to a Recipient’s rights with respect to a Force Majeure, a
Recipient may from time to time terminate this Agreement with respect to the
entirety of any individual Service but not a portion thereof, for any reason or
no reason, upon providing at least ten (10) days’ prior written notice to the
Provider; provided, however, that the Recipient shall pay to the Provider the
necessary and reasonable documented out-of-pocket costs incurred in connection
with the wind down of such Service other than any employee severance and
relocation expenses, but including unamortized license fees and costs for
equipment used to provide such Service, contractual obligations under agreements
used to provide such Service, any breakage or termination fees and any other
termination costs payable by the Provider with respect to any resources or
pursuant to any other third-party agreements that were used by the Provider to
provide such Service (or an equitably allocated portion thereof, in the case of
any such equipment, resources or agreements that also were used for purposes
other than providing Services).

A Provider may terminate this Agreement with respect to one or more Services, in
whole but not in part, at any time upon prior written notice to the Recipient if
the Recipient has failed to perform any of its material obligations under this
Agreement relating to such Services, including making payment of Service Charges
when due, and such failure shall continue uncured for a period of thirty
(30) days after receipt by the Recipient of a written notice of such failure
from the Provider. In the event that any Service is terminated other than at the
end of a month, the Service Charge associated with such Service shall be
pro-rated appropriately. The Parties acknowledge that there may be
interdependencies among the Services being provided under this Agreement that
may not be identified on the applicable Schedules and agree that, if the
Provider’s ability to provide a particular Service in accordance with this
Agreement is materially and adversely affected by the termination of another
Service in accordance with Section 7.1(b), then the Parties shall negotiate in
good faith to amend the Schedule relating to such affected continuing Service,
which amendment shall be consistent with the terms of, and the pricing
methodology used for, comparable Services.

(c) In connection with the termination of any Service, if the Recipient
reasonably determines that it will require such Service to continue beyond the
date on which such Service is scheduled to terminate, the Recipient may request
that the Provider extend such Service (any such extension, a “Service
Extension”) for a specified period beyond the scheduled termination of such
Service (which period shall in no event (i) be longer than one hundred and
eighty (180) days or (ii) end later than the date that is the twelve (12)-month
anniversary of the Distribution Date) by written notice to the Provider no less
than thirty (30) days prior to the date of such scheduled termination, and the
Parties shall use commercially reasonable efforts to comply with such Service
Extension; provided, that the Provider shall not be obligated to provide such
Service Extension if a third-party consent is required and cannot be obtained by
the Provider. In connection with any request for Service Extensions in
accordance with this Section 7.1(c), the Parent Services Manager and the Arlo
Services Manager shall in good faith (x) negotiate the terms of an amendment to
the applicable Schedule, which amendment shall be consistent with the terms of,
and the pricing methodology used for, the applicable Service, and (y) determine
the costs and expenses (other than Service Charges), if any, that would be
incurred by the Provider

 

-18-



--------------------------------------------------------------------------------

or the Recipient, as the case may be, in connection with the provision of such
Service Extension, which costs and expenses shall be borne solely by the Party
requesting the Service Extension. Each amended Schedule to implement a Service
Extension, as agreed in writing by the Parties, shall be deemed part of this
Agreement as of the date of such agreement and any Services provided pursuant to
such Service Extensions shall be deemed “Services” provided under this
Agreement, in each case, subject to the terms and conditions of this Agreement.

7.2 Effect of Termination. Upon termination of any Service pursuant to this
Agreement, the Provider of the terminated Service will have no further
obligation to provide the terminated Service, and the relevant Recipient will
have no obligation to pay any future Service Charges relating to any such
Service; provided, however, that the Recipient shall remain obligated to the
relevant Provider for the (a) Service Charges and Reimbursement Charges owed and
payable in respect of Services provided prior to the effective date of
termination and (b) any applicable charges described in Section 7.1(b), which
charges shall be payable only in the event that the Recipient terminates any
Service pursuant to Section 7.1(b). In connection with the termination of any
Service, the provisions of this Agreement not relating solely to such terminated
Service shall survive any such termination, and in connection with a termination
of this Agreement, Article I, Article VI (including liability in respect of any
indemnifiable Liabilities under this Agreement arising or occurring on or prior
to the date of termination), Article VII, Article IX and all confidentiality
obligations under this Agreement and liability for all due and unpaid Service
Charges and Reimbursement Charges and any applicable charges payable pursuant to
Section 7.1(b), shall continue to survive indefinitely.

7.3 Force Majeure. (a) Neither Party (nor any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of a Force Majeure; provided, however, that
(i) such Party (or such Person) shall have exercised commercially reasonable
efforts to minimize the effect of such Force Majeure on its obligations; and
(ii) the nature, quality and standard of care that the Provider shall provide in
delivering a Service after a Force Majeure shall be substantially the same as
the nature, quality and standard of care that the Provider provides to its
Affiliates with respect to such Service. In the event of an occurrence of a
Force Majeure, the Party whose performance is affected thereby shall give notice
of suspension as soon as reasonably practicable to the other stating the date
and extent of such suspension and the cause thereof, and such Party shall resume
the performance of such obligations as soon as reasonably practicable after the
removal of such cause.

(b) During the period of a Force Majeure, the Recipient shall be entitled to
seek an alternative service provider with respect to such Service(s) and, in the
event a Force Majeure shall continue to exist for more than fifteen
(15) consecutive days, permanently terminate such Service(s), it being
understood that Recipient shall not be required to provide any advance notice of
such termination to Provider or pay any charges in connection therewith. The
Recipient shall be relieved of the obligation to pay Service Charges for the
affected Service(s) throughout the duration of such Force Majeure.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VIII

DISPUTE RESOLUTION

8.1 Dispute Resolution.

(a) In the event of any dispute, controversy or claim arising out of or relating
to the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement, or
calculation or allocation of the costs of any Service, including claims seeking
redress or asserting rights under any Law (each, a “Dispute”), Parent and Arlo
agree that the Parent Services Manager and the Arlo Services Manager (or such
other persons as Parent and Arlo may designate) shall negotiate in good faith in
an attempt to resolve such Dispute amicably. If such Dispute has not been
resolved to the mutual satisfaction of Parent and Arlo within fifteen (15) days
after the initial written notice of the Dispute (or after such longer period as
the Parties may agree), then such Dispute shall be resolved in accordance with
the dispute resolution process referred to in Article VIII of the Separation
Agreement; provided, however, that such dispute resolution process shall not
modify or add to the remedies available to the Parties under this Agreement.

(b) In any Dispute regarding the amount of a Service Charge, if such Dispute is
finally resolved pursuant to the dispute resolution process set forth or
referred to in Section 8.1(a), and it is determined that the Service Charge that
the Provider has invoiced the Recipient, and that the Recipient has paid to the
Provider, is greater or less than the amount that the Service Charge should have
been, then (i) if it is determined that the Recipient has overpaid the Service
Charge, the Provider shall within five (5) business days after such
determination reimburse the Recipient an amount of cash equal to such
overpayment, plus the Interest Payment, accruing from the date of payment by the
Recipient to the time of reimbursement by the Provider; and (ii) if it is
determined that the Recipient has underpaid the Service Charge, the Recipient
shall within five (5) business days after such determination reimburse the
Provider an amount of cash equal to such underpayment, plus the Interest
Payment, accruing from the date such payment originally should have been made by
the Recipient to the time of payment by the Recipient.

ARTICLE IX

GENERAL PROVISIONS

9.1 No Agency. Nothing in this Agreement shall be deemed in any way or for any
purpose to constitute any Party as an agent of an unaffiliated party in the
conduct of such other party’s business. A Provider of any Service under this
Agreement shall act as an independent contractor and not as the agent of the
Recipient in performing such Service, maintaining control over its employees,
its subcontractors and their employees and complying with all withholding of
income at source requirements, whether federal, national, state, local or
foreign.

9.2 Subcontractors. A Provider may hire or engage one or more subcontractors to
perform any or all of its obligations under this Agreement; provided, however,
that (a) such Provider shall use the same degree of care in selecting any such
subcontractor as it would if such contractor was being retained to provide
similar services to the Provider and (b) such Provider shall in all cases remain
primarily responsible for all of its obligations under this Agreement with
respect to the scope of the Services, the standard for services as set forth in
Article V and the content of the Services provided to the Recipient.

 

20



--------------------------------------------------------------------------------

9.3 Treatment of Confidential Information. (a) The Parties shall not, and shall
cause all other Persons providing Services or having access to information of
the other Party that is known to such Party as confidential or proprietary (the
“Confidential Information”) not to, disclose to any other Person or use, except
for purposes of this Agreement, any Confidential Information of the other Party;
provided, however, that the Confidential Information may be used by such Party
to the extent that such Confidential Information has been (i) in the public
domain through no fault of such Party or any member of such Group or any of
their respective Representatives or (ii) later lawfully acquired from other
sources by such Party (or any member of such Party’s Group), which sources are
not themselves bound by a confidentiality obligation; provided, further, that
each Party may disclose Confidential Information of the other Party, to the
extent not prohibited by applicable Law: (A) to its Representatives on a
need-to-know basis in connection with the performance of such Party’s
obligations under this Agreement; (B) in any report, statement, testimony or
other submission required to be made to any Governmental Authority having
jurisdiction over the disclosing Party; or (C) in order to comply with
applicable Law, or in response to any summons, subpoena or other legal process
or formal or informal investigative demand issued to the disclosing Party in the
course of any litigation, investigation or administrative proceeding. In the
event that a Party becomes legally compelled (based on advice of counsel) by
deposition, interrogatory, request for documents subpoena, civil investigative
demand or similar judicial or administrative process to disclose any
Confidential Information of the other Party, such disclosing Party shall provide
the other Party with prompt prior written notice of such requirement, and, to
the extent reasonably practicable, cooperate with the other Party (at such other
Party’s expense) to obtain a protective order or similar remedy to cause such
Confidential Information not to be disclosed, including interposing all
available objections thereto, such as objections based on settlement privilege.
In the event that such protective order or other similar remedy is not obtained,
the disclosing Party shall furnish only that portion of the Confidential
Information that has been legally compelled, and shall exercise its commercially
reasonable efforts (at such other Party’s expense) to obtain assurance that
confidential treatment will be accorded such Confidential Information.

(b) Each Party shall, and shall cause its Representatives to, protect the
Confidential Information of the other Party by using the same degree of care to
prevent the unauthorized disclosure of such as the Party uses to protect its own
confidential information of a like nature, but in any event no less than a
reasonable degree of care.

(c) Each Party shall be liable for any failure by its respective Representatives
to comply with the restrictions on use and disclosure of Confidential
Information contained in this Agreement.

(d) Each Party shall comply with all applicable local, state, national, federal
and foreign privacy and data protection Laws that are or that may in the future
be applicable to the provision of Services under this Agreement.

 

-21-



--------------------------------------------------------------------------------

9.4 Further Assurances. Each Party covenants and agrees that, without any
additional consideration, it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.

9.5 Notices. Except with respect to routine communications by the Parent
Services Manager, Arlo Services Manager, Parent Local Services Manager and Arlo
Local Service Manager under Section 2.6, all notices, requests, claims, demands
and other communications under this Agreement shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed or by registered or certified mail (postage
prepaid, return receipt requested) to the respective Parties at the following
addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 9.5):

If to Parent, to:

NETGEAR, Inc.

350 E. Plumeria Drive

San Jose, California 95134

Attention: General Counsel

E-mail: legal@netgear.com

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:     David C. Karp

                     Ronald C. Chen

Facsimile:    (212) 403-2000

If to Arlo, to:

Arlo Technologies, Inc.

2200 Faraday Avenue, Suite 150

Carlsbad, California 92008

Attention:     General Counsel

E-mail:         legal@arlo.com

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:   David C. Karp

                   Ronald C. Chen

Facsimile:  (212) 403-2000

 

-22-



--------------------------------------------------------------------------------

9.6 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

9.7 Entire Agreement. This Agreement, the Separation Agreement and any other
Ancillary Agreements, and the Exhibits, Schedules and appendices hereto and
thereto, contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.
This Agreement, the Separation Agreement and any other Ancillary Agreements
together govern the arrangements in connection with the Separation, the IPO and
the Distribution and would not have been entered independently.

9.8 No Third-Party Beneficiaries. Except as provided in Article VI with respect
to Provider Indemnified Parties and Recipient Indemnified Parties, this
Agreement is for the sole benefit of the Parties and their permitted successors
and assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person, including any union or any employee or
former employee of Parent or Arlo, any legal or equitable right, benefit or
remedy of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement.

9.9 Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or thereto or to the transactions contemplated hereby and thereby
or to the inducement of any party to enter herein and therein, whether for
breach of contract, tortious conduct or otherwise and whether predicated on
common law, statute or otherwise) shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware irrespective of
the choice of laws principles of the State of Delaware including all matters of
validity, construction, effect, enforceability, performance and remedies.

9.10 Amendment. No provisions of this Agreement, including any Schedules to this
Agreement, shall be deemed waived, amended, supplemented or modified by a Party,
unless such waiver, amendment, supplement or modification is in writing and
signed by the authorized representative of the Party against whom it is sought
to enforce such waiver, amendment, supplement or modification.

9.11 Rules of Construction. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Exhibits and Appendices hereto) and not to any particular
provision of this Agreement; (c) Article, Section, Schedule, Exhibit and
Appendix

 

-23-



--------------------------------------------------------------------------------

references are to the Articles, Sections, Schedules, Exhibits and Appendices to
this Agreement unless otherwise specified; (d) unless otherwise stated, all
references to any agreement (including this Agreement) shall be deemed to
include the exhibits, schedules and annexes (including all Schedules, Exhibits
and Appendixes) to such agreement; (e) the word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive; (g) unless
otherwise specified in a particular case, the word “days” refers to calendar
days; (h) references herein to this Agreement or any other agreement
contemplated herein shall be deemed to refer to this Agreement or such other
agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (i) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby” and “hereupon” and words of
similar import shall all be references to August 2, 2018.

9.12 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party.

9.13 Assignability. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns;
provided that neither Party may assign its rights or delegate its obligations
under this Agreement without the express prior written consent of the other
Party hereto. Notwithstanding the foregoing, no such consent shall be required
for the assignment of a party’s rights and obligations under this Agreement, the
Separation Agreement and the other Ancillary Agreements (except as may be
otherwise provided in any such other Ancillary Agreement) in whole (i.e., the
assignment of a party’s rights and obligations under this Agreement, the
Separation Agreement and all other Ancillary Agreements all at the same time) in
connection with a change of control of a Party so long as the resulting,
surviving or transferee Person assumes all the obligations of the relevant party
thereto by operation of Law or pursuant to an agreement in form and substance
reasonably satisfactory to the other Party.

9.14 Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, shareholder, Affiliate, agent, attorney or
representative of either Parent or Arlo or their Affiliates shall have any
liability for any obligations or liabilities of Parent or Arlo, respectively,
under this Agreement or for any claims based on, in respect of, or by reason of,
the transactions contemplated by this Agreement.

9.15 Mutual Drafting. This Agreement shall be deemed to be the joint work
product of the Parties and any rule of construction that a document shall be
interpreted or construed against a drafter of such document shall not be
applicable.

[The remainder of this page is intentionally left blank.]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Transition Services Agreement
to be executed by their duly authorized representatives as of the date first
written above.

 

NETGEAR, INC. By:  

/s/ Patrick C.S. Lo

  Name: Patrick C.S. Lo   Title: Chairman and Chief Executive Officer ARLO
TECHNOLOGIES, INC. By:  

/s/ Brian Busse

  Name: Brian Busse   Title: General Counsel

[Signature Page to Transition Services Agreement]